Exhibit 10.26


LEVERAGED STOCK UNIT award agreement under the EVOLENT HEALTH, INC. 2015 Omnibus
incentive Compensation Plan, dated as of [DATE] between EVOLENT HEALTH, INC., a
Delaware corporation (the “Company”), and ___________.


This Leveraged Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of ___________ (such number, the “Target
Amount”) leveraged stock units (this “Award”) (each such leveraged stock unit,
an “LSU”) that are granted to you under the Evolent Health, Inc. 2015 Omnibus
Incentive Compensation Plan (the “Plan”). This Award constitutes an unfunded and
unsecured promise of the Company to deliver (or cause to be delivered) to you,
subject to the terms of this Award Agreement, shares of the Company’s Class A
Common Stock, $0.01 par value (each, a “Share”), as set forth in Section 3 of
this Award Agreement.


THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.


SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.
SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Good Reason” means the occurrence, without your written consent, of any of the
events or circumstances set forth in clauses (a) through (d) below:
(a) a material reduction in your annual base salary or target bonus opportunity
as the same may be increased from time to time;
(b) your assignment to duties inconsistent in any material respect with your
position, authority or responsibilities with the Company, or any other action or
omission by the Company which results in a material diminution of such position,
authority or responsibilities;
(c) a relocation of your principal work location by more than 50 miles from such
location as of immediately prior to the Change of Control; or
(d) any material breach of this Award Agreement by the Company.
Good Reason shall not exist unless you give the Company notice of the event
giving rise to Good Reason within 60 days of the date you have knowledge of such
event. Such notice shall specifically delineate such claimed breach and shall
inform the Company that it is required to cure such breach (if curable) within
90 days (the “Cure Period”) after such notice is given in accordance with
Section 12 of this Award Agreement. If such breach is not so cured (or is not
curable), you may resign for Good Reason within three months following the end
of the Cure Period. If such breach is cured within the Cure Period or if such
breach is not cured but you do not resign for Good Reason within three months
following the end of the Cure Period, Good Reason shall not exist hereunder.
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.
“Settlement Date” means the date on which you become entitled to delivery of
Shares (or cash in accordance with Section 3(b) of this Award Agreement) in
settlement of the LSUs subject to this Award Agreement, as provided in Section 3
of this Award Agreement.
SECTION 3. Vesting and Settlement. (a) Scheduled Settlement. On the Business Day
following the third anniversary of the date hereof, you shall become vested and
entitled to delivery of Shares (or cash in accordance with Section 3(b) of this
Award Agreement) in settlement of the number of LSUs that corresponds to the
Company’s cumulative stock price performance threshold at the close of market on
the New York Stock Exchange (or such successor exchange) (the “NYSE”) on such
Settlement Date, as specified in the chart below, provided that you must be
actively employed by the Company or any of its Subsidiaries on the relevant
Settlement Date, except (i) as otherwise determined by the Committee in its sole
discretion or (ii) as set forth in this Section 3 of this Award Agreement. For
purposes of this Section 3(a) and 3(c), the Company’s cumulative stock price
performance shall be calculated based upon the quotient of (i) the price of the
Company’s Class A Common Stock as of the close of market on the NYSE on the
Settlement Date less the price of the Company’s Class A Common Stock as of the
close of market on the NYSE on the date hereof, divided by (ii) the price of the
Company’s Class A Common Stock as of the close of market on the NYSE on the date
hereof. The payout pursuant to this Section 3 as a percentage of the Target
Amount between points on the chart below shall be determined by linear
interpolation between the values listed. For the





--------------------------------------------------------------------------------




avoidance of doubt, in the event that the Company’s cumulative stock price
performance (calculated as set forth in this paragraph) is less than 33.3%, the
payout as a percentage of the Target Amount shall be zero and you shall not be
entitled to delivery of any payment of Shares or cash.
SECTION 4.

Cumulative Stock Price Performance
Performance Level
Payout in Shares as a % of Target Amount
33.3%
Threshold
75%
50.0%
Target
100%
100.0%
Above Target
150%
Equal to or greater than 200.0%
Maximum
200%

(a) Payment of Shares or Cash. Settlement of this Award Agreement shall be
either (i) payable in Shares, which the Company shall deliver to you or your
legal representative; or (ii) at the Company’s sole discretion, in an amount in
cash equal to the Fair Market Value (which shall either have the meaning set
forth in the Plan or shall have such other meaning as determined by the Company
in accordance with applicable withholding requirements) of the Shares to be
delivered in satisfaction of the vested LSUs, in each case in accordance with
Sections 3(a), 3(c) and 7 of this Award Agreement on the Settlement Date.
(b) Change of Control. Except as explicitly set forth in this Section 3(c), in
the event of a Change of Control prior to the third anniversary of the date
hereof, all outstanding LSUs shall be treated in accordance with Section 8 of
the Plan. Notwithstanding the foregoing or the provisions of Section 8 of the
Plan, if, within 12 months following a Change of Control, your employment is
terminated by the Company without Cause or by you for Good Reason, all unvested
LSUs shall automatically be deemed vested and all restrictions and forfeiture
provisions related thereto shall lapse as of the date of such termination,
assuming, for purposes of the chart set forth in Section 3(a) of this Award
Agreement, a cumulative stock price performance based on the greater of (i) the
Company’s stock price at the close of market on the NYSE prior to the date of
such termination, or (ii) the performance as set forth in Section 3(a) at the
“Target”, and all outstanding LSUs shall be settled not later than the tenth
(10th) day following the date of termination of your employment.
SECTION 5. Forfeiture of LSUs. Notwithstanding the foregoing, unless the
Committee determines otherwise, and except as otherwise provided in Section 3 of
this Award Agreement, if the Settlement Date with respect to any LSUs awarded to
you pursuant to this Award Agreement has not occurred prior to the earlier to
occur of (a) the date on which your employment with the Company or any of its
Subsidiaries terminates for any reason and (b) the date on which you breach any
restrictive covenant contained in any arrangements with the Company (including
this Award Agreement) to which you are subject, such LSUs shall be immediately
forfeited, and you shall be entitled to no further payments or benefits with
respect thereto. Furthermore, any LSUs awarded pursuant to this Award Agreement
and any Shares issued to you (or cash paid to you in accordance with Section
3(b) of this Award Agreement) upon settlement of such LSUs shall be subject to
any recoupment or clawback policy the Company maintains, as in effect from time
to time.
SECTION 6. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the LSUs subject to this Award
Agreement unless and until certificates representing such Shares are actually
issued to you or your legal representative or an entry is recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator) in settlement of this Award.
SECTION 7. Non-Transferability of LSUs. Unless otherwise provided by the
Committee in its discretion, LSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of LSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.
SECTION 8. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares or cash pursuant to Section 3(b) or 3(c) of this Award Agreement, is
conditioned on satisfaction of any applicable withholding taxes in accordance
with this Section 7(a) and Section 9(d) of the Plan. No later than the date as
of which an amount first becomes includible in your gross income for Federal,
state, local or foreign income tax purposes with respect to any LSUs you shall
pay to the Company, or make arrangements satisfactory to the Company regarding
the payment of, any Federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld with respect to such amount. In
the event that there is withholding tax liability in connection with the
settlement of the LSUs you may satisfy, in whole or in part, any withholding tax
liability by having the Company withhold from the number of Shares or cash you
would be entitled to receive upon settlement of the LSUs an amount in cash or a
number of Shares having a Fair Market Value (which shall either have the meaning
set forth in the Plan or shall have such other meaning as determined by the
Company in accordance with applicable withholding requirements) equal to such
withholding tax liability.
(a) Consents. Your rights in respect of the LSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consent to
the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).





--------------------------------------------------------------------------------




(b) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.
SECTION 9. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 10. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
SECTION 11. Dispute Resolution. (a) Jurisdiction and Venue. You and the Company
irrevocably submit to the exclusive jurisdiction of (i) the United States
District Court for the Eastern District of Virginia and (ii) the courts of the
State of Virginia for the purposes of any suit, action or other proceeding
arising out of this Award Agreement or the Plan. You and the Company agree to
commence any such action, suit or proceeding either in the United States
District Court for the Eastern District of Virginia or, if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the courts of the State of Virginia. You and the Company further agree that
service of any process, summons, notice or document by U.S. registered mail to
the other party’s address set forth below shall be effective service of process
for any action, suit or proceeding in Virginia with respect to any matters to
which you have submitted to jurisdiction in this Section 10(a). You and the
Company irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Award Agreement or
the Plan in (A) the United States District Court for the Eastern District of
Virginia or (B) the courts of the State of Virginia, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
(a) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.
(b) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
SECTION 12. Restrictive Covenants. In consideration of the grant of LSUs under
this Award Agreement and as a condition to the receipt of the LSUs pursuant to
this Award Agreement, you agree that:
(a) Confidential Information.
(i)You acknowledge that the Company and its Affiliates continually develop
Confidential Information (as defined below), that you may develop Confidential
Information for the Company or its Affiliates and that the you may learn of
Confidential Information during the course of your employment. You will comply
with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall not disclose to any person or use,
other than as required by applicable law or for the proper performance of your
duties and responsibilities to the Company and its Affiliates, any Confidential
Information obtained by the you incident to your employment or other association
with the Company or any of its Affiliates. You understand that this restriction
shall continue to apply after your employment terminates, regardless of the
reason for such termination. The confidentiality obligation under this Section
11 shall not apply to information which is generally known or readily available
to the public at the time of disclosure or becomes generally known through no
wrongful act on the part of you or any other person having an obligation of
confidentiality to the Company or any of its Affiliates or is required to be
disclosed in order to enforce this Award Agreement.
(ii)All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the you, shall be the sole and exclusive property of the Company and
its Affiliates. You shall safeguard all Documents and shall surrender to the
Company at the time his or her employment terminates, or at such earlier time or
times as the Board or its designee may specify, all Documents then in your
possession or control.
(iii)“Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (A) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (B) the products and services of
the Company and its Affiliates, (C) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (D) the
identity and special needs of the customers of the Company and its Affiliates
and (E) the people and organizations with whom the Company and its Affiliates
have business relationships and the nature and substance of those relationships.
Confidential Information also includes any





--------------------------------------------------------------------------------




information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.


(a)[Non-Competition and] Non-Solicitation.
(i)You agree and acknowledge that the business (the “Business”) of the Company
is any business activity engaged in, or actively contemplated by the Company (or
any Subsidiary) to be engaged in, by the Company (or any Subsidiary) and with
which you are or were involved on or prior to the your date of termination.
(ii)You agree that, except as the Company expressly agrees in writing, during
your employment with the Company and for the 12-month period following
termination of your employment for any reason, you shall not within the
Territory (defined below), directly or indirectly, as an owner, partner,
affiliate, stockholder, joint venturer, director, employee, consultant,
contractor, principal, trustee or licensor, or in any other similar capacity
whatsoever of or for any person or entity (other than for the Company):
(A) [engage in, own, manage, operate, sell, finance, control, advise or
participate in the ownership, management, operation, sales, finance or control
of, be employed or employed by, or be connected in any manner with, any business
that competes with (1) the Business or (2) if you have provided services
directly to any health maintenance organization, health insurance company or
similar health insurance plan, owned or operated by a customer of the Company,
during the twelve-month period preceding the termination of your employment with
the Company, such customer (each, a “Competitor”). Notwithstanding this Section
11(b)(ii)(A), you may accept employment with a Competitor whose business is
diversified, provided that (I) such employment is with a portion of the
Competitor’s business that does not provide products or services that are the
same as, are similar to, or compete with the Company’s products or services
(“Competing Products or Services”) and (II) prior to your acceptance of such
employment with Competitor, the Company receives separate written assurances
satisfactory to the Company from such Competitor and from you that you will not
provide any Competing Products or Services;]
(B) approach, solicit, divert, interfere with, or take away, the business or
patronage of any of the actual or prospective members, customers, or clients of
the Company, for a purpose that is competitive with the Business; or
(C) contact, recruit, solicit, hire, retain, or employ (whether as an employee,
consultant, agent, independent contractor, or otherwise) any person who is, or
who at any time during the 6-month period prior to your date of termination had
been, employed or engaged by the Company, or induce or take any action which is
intended to induce any such person to terminate his or her employment or
relationship, or otherwise cease his or her relationship, with the Company, or
interfere in any manner with the contractual or employment relationship between
the Company and any employee of or any other person engaged by the Company.
“Territory” shall mean the United States of America and any other country with
respect to which you have been involved on behalf of the Company.
(iii)[Notwithstanding anything to the contrary in Section 11(b)(ii) of this
Award Agreement, you are permitted to own, individually, as a passive investor
(with no director designation rights, voting rights or veto rights or other
special governance or voting rights), up to a one percent (1%) interest in any
publicly traded entity that is a Competitor.]
(iv)[You shall disclose in writing all of your relationships as a director,
employee, consultant, contractor, principal, trustee, licensor, agent, or
otherwise, with a Competitor or other business entity, to the Company for the
12-month period after your date of termination.] You shall not disparage the
Company or any of its officers, directors, or employees; provided, however, that
this Section 11(b)[(iii)][(iv)] shall not prohibit or constrain truthful
testimony by you compelled by any valid legal process or valid legal dispute
resolution process. Notwithstanding anything herein to the contrary, nothing in
this Section 11 shall prevent either party hereto from enforcing such party’s
rights or remedies hereunder or that such party may otherwise be entitled to
enforce or assert under any other agreement or applicable law, or shall limit
such rights or remedies in any way.
(v)During the 12-month period following your date of termination, you shall
notify in writing any prospective new employer or entity otherwise seeking to
engage you that the provisions of this Section 11 exist prior to accepting
employment or such other engagement.
(b)The terms of this Section 11 are reasonable and necessary in light of your
position with the Company and responsibility and knowledge of the operations of
the Company and its Subsidiaries and are not more restrictive than necessary to
protect the legitimate interests of the parties hereto. In addition, any breach
of the covenants contained in this Section 11 would cause irreparable harm to
the Company, its Subsidiaries and Affiliates and there would be no adequate
remedy at law or in damages to compensate the Company, its Subsidiaries and
Affiliates for any such breach. Notwithstanding the foregoing, this Award
Agreement is not intended to, and shall be interpreted in a manner that does
not, limit or restrict you from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the Securities Exchange Act of
1934).
SECTION 13. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:





--------------------------------------------------------------------------------




If to the Company:
Evolent Health, Inc.
800 N. Glebe Road, Suite 500
Arlington, VA 22203
Attention: General Counsel
 
 
If to you:
To your address as most recently supplied to the Company and set forth in the
Company’s records



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.
SECTION 14. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.
SECTION 15. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.
SECTION 16. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 16(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would impair your rights under this Award
Agreement shall not to that extent be effective without your consent (it being
understood, notwithstanding the foregoing proviso, that this Award Agreement and
the LSUs shall be subject to the provisions of Section 7(c) of the Plan).
SECTION 17. Section 409A. (a) It is intended that the provisions of this Award
Agreement be exempt from or comply with Section 409A, and all provisions of this
Award Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.
(a) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.
(b) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.
(c) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.
Counterparts. This Award Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. You and the Company hereby acknowledge and
agree that signatures delivered by facsimile or electronic means (including by
“pdf”) shall be deemed effective for all purposes.





